                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                             4:12CR3102

     vs.
                                                          ORDER
LUIS A. LORENZANA LOPEZ,

                 Defendant.

IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 106), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release
     which were imposed at sentencing except as follows:

           The defendant shall be released to reside at Campus for
           Hope/CenterPointe in Omaha, Nebraska and participate in
           that facility’s substance abuse treatment program. The
           defendant shall fully comply with the requirements of
           defendant’s treatment plan and all rules of the Campus for
           Hope/CenterPointe facility. If the defendant is discharged from
           the facility for any reason whatsoever, or leaves the premises
           of the facility without authorization, Defendant shall promptly
           report to the supervising officer or to any law enforcement
           officer. In addition, irrespective of whether Defendant self-
           reports upon discharge or leaving the facility, the United
           States Marshal, and/or any law enforcement officer is hereby
           authorized and ordered to take the defendant into custody and
           detain the defendant pending a prompt hearing before the
           court.

3)   When the bed becomes available at Campus for Hope/CenterPointe in
     Omaha, Nebraska, defense counsel shall contact my chambers and the
     Marshal to arrange for Defendant’s release to the Federal Public
     Defenders Office for transport to Campus for Hope/CenterPointe in
     Omaha, Nebraska.
4)   The supervised release revocation hearing is continued and will be held
     before Chief Judge John M. Gerrard on April 12, 2019 at 2:30 p.m. in
     Courtroom #1, United States Courthouse, 100 Centennial Mall N., Lincoln,
     Nebraska. Defendant, his counsel, and counsel for the government shall
     appear at the hearing.


     Dated this 24th day of January, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge




                                      2
